 

Exhibit 10.7

AMENDMENT NUMBER ONE

TO THE

REWARDS NETWORK INC.

2010 INCENTIVE COMPENSATION PLAN

WHEREAS, Rewards Network Inc., a Delaware corporation (the “Corporation”), has
heretofore adopted and maintains the Rewards Network Inc. 2010 Incentive
Compensation Plan (the “Plan”); and

WHEREAS, the Board of Directors of the Corporation has retained the power to
amend the Plan.

NOW THEREFORE, pursuant to the power of amendment contained in the Plan, the
Plan is hereby amended, effective as of the date hereof, as follows:

1. The first sentence under the heading General Terms and Conditions is hereby
amended by inserting the phrase “as the same may be amended from time to time,”
immediately after the word “Plan” where it appears therein.

IN WITNESS WHEREOF, the Corporation has caused this instrument to be executed by
its duly authorized agent on this 16th day of August, 2010.

 

REWARDS NETWORK INC. By:    /s/ Ronald L. Blake Name: Ronald L. Blake Title:
President and CEO